ALLOWABILITY NOTICE
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1,312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Amir Penn on 12/29/2021. Claims 1 and 16 have been amended as follows:
1. 	(Currently Amended) An apparatus configured to remove at least a part of a layer from an electrical cable, the apparatus comprising: 
a holder configured to hold the electrical cable such that the layer is exposed; 
a laser configured to generate laser radiation; 
a gripper configured to grip a segment of the layer; and
at least one controller in communication with the laser and the gripper, the at least one controller configured to:
control the laser to generate the laser radiation in order to ablate a groove on a surface of at least a portion of the layer such that, after applying the laser radiation to ablate the groove on the surface, the layer at least partly remains under a circumference on the surface without exposing an interior insulating layer located beneath the layer;
after finishing applying the laser radiation to ablate the groove on the surface of the at least the portion of the layer, cause, while the gripper is gripping the segment and  relative to one another in order to generate shear stress in the groove on the surface of the at least a part of the layer in order to tear the layer that at least partly remains under the circumference on the surface after finishing applying the laser radiation thereby separating the segment of the layer from the remainder of the electrical cable; and
after causing the twisting movement thereby separating the segment of the layer from the remainder of the electrical cable, cause an at least partly linear movement of the segment relative to the remainder of the electrical cable in order to at least partly linearly move the segment  away from the remainder of the electrical cable.
16.	(Currently Amended) The apparatus of claim 1, 
wherein the at least one controller is configured to control the laser to apply the laser radiation to ablate the groove on the surface of the at least a part of the layer so that the laser radiation does not heat the internal insulating layer located beneath the layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-20:
The applied prior art references of record (Wu and Sato) do not disclose and reasonably
suggest, alone or in any combination, the following limitation of claim 1 (in combination with
the rest of the limitations of claim 1):

a twisting movement of the segment of the layer and a remainder of the electrical cable relative to one another in order to generate shear stress in the groove on the surface of the at least a part of the layer in order to tear the layer that at least partly remains under the circumference on the surface after finishing applying the laser radiation thereby separating the segment of the layer from the remainder of the electrical cable; and
after causing the twisting movement thereby separating the segment of the layer from the remainder of the electrical cable, cause an at least partly linear movement of the segment relative to the remainder of the electrical cable in order to at least partly linearly move the segment away from the remainder of the electrical cable.”
	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
20130240266 A1 discloses a terminal structure, wherein after applying the laser radiation to ablate the groove on the surface, the layer at least partly remains under a circumference on the surface without exposing an interior insulating layer located beneath the layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761